                   Case 2:19-bk-57676                    Doc 8           Filed 11/27/19 Entered 11/27/19 16:31:09                   Desc Main
                                                                         Document      Page 1 of 2


 Fill 1n this mformatton to tdentify your case
                                                                                                                    19-57676
 Debtor 1                 Valerie A Easter
                          First Name                       Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                       Middle Name                 Last Name



 United States Bankruptcy Court for the:             SOUTHERN DISTRICT OF OHIO

 Case number
 (if known)




Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
• creditors have claims secured by your property, or
• you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).


1p1M            List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of ScheduleD: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
   information below.
    Identify the creditor and the property that is collateral              What do you intend to do with the property that   Did you claim the property
                                                                           secures a debt?                                   as exempt on Schedule C?

    Creditor's                                                             D Surrender the property.                         DNo
    name:                                                                  D Retain the property and redeem it.
                                                                           D Retain the property and enter into a            DYes
    Description of                                                           Reaffirmation Agreement.
    property                                                               D Retain the property and [explain):
    securing debt


    Creditor's                                                             D Surrender the property.                         DNo
    name:                                                                  D Retain the property and redeem it.
                                                                           D Retain the property and enter into a            DYes
    Description of                                                           Reaffirmation Agreement.
    property                                                               D Retain the property and [explain]:
    securing debt


    Creditor's                                                             D Surrender the property.                         DNo
    name:                                                                  D Retain the property and redeem it.
                                                                           D Retain the property and enter into a            DYes
    Description of                                                           Reaffirmation Agreement.
    property                                                               D Retain the property and (explain)
    securing debt:


    Creditor's                                                             DSurrender the property.                          DNo



Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                page 1

Software Copyright (c) 1996-2019 Best Case, LLC- www bestcase com                                                                        Best Case Bankruptcy
                Case 2:19-bk-57676                         Doc 8      Filed 11/27/19 Entered 11/27/19 16:31:09                              Desc Main
                                                                      Document      Page 2 of 2


 Debtor 1       Valerie A Easter                                                                         Case number (if known)


     name:                                                                 0   Retain the property and redeem it.                      DYes
                                                                           0   Retain the property and enter into a
     Description of                                                            Reaffirmation Agreement.
    property                                                               0   Retain the property and [explain]:
    securing debt:




lpt= List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).


 Describe your unexpired personal property leases                                                                                 Will the lease be assumed?


 Lessor's name:                                                                                                                   0   No
 Description of leased
 Property:
                                                                                                                                  0   Yes


 Lessor's name:                                                                                                                   0   No
 Description of leased
 Property:
                                                                                                                                  0   Yes


 Lessor's name:                                                                                                                   0   No
 Description of leased
 Property:
                                                                                                                                  0   Yes


 Lessor's name:                                                                                                                   0   No
 Description of leased
 Property:
                                                                                                                                  0   Yes


 Lessor's name:                                                                                                                   0   No
 Description of leased
 Property:
                                                                                                                                  0   Yes


 Lessor's name:                                                                                                                   0   No
 Description of leased
 Property:
                                                                                                                                  0   Yes


 Lessor's name:                                                                                                                   0   No
 Description of leased
 Property:
                                                                                                                                  0   Yes


l$iM Sign Below

                                                                       y intention about any property of my estate that secures a debt and any personal




                                                                                      x�--�����------------------ ------------
                                                                                          Signature of Debtor 2




                                                                                      Date




Official Form 108                                        Statement of Intention for Individuals Filing Under Chapter 7                                       page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase com                                                                               Best Case Bankruptcy
